Title: To Thomas Jefferson from Jacob Vernes, 27 December 1788
From: Vernes, Jacob
To: Jefferson, Thomas



Monsieur
Paris 27 Xbre. 1788.

J’ai l’honneur de Vous envoyer les différentes pieces concernant la Saisie de deux Cutters Irlandois à Lorient, le 29 août 1788, dont je pense qu’il est important que Vous ayez connoissance par le rapport que les exportations des Irlandois et Ecossois des ports de France ont avec le commerce des Etats Unis en France; vous verrez l’etat actuel de l’affaire dans la piece intitulée Situation  actuelle; j’y joins une copie de la proposition conciliatoire que j’ai été obligé de faire d’apres divers avis, et d’après la position des choses. J’ai laissé le soin de poursuivre l’affaire au grand pere de ma femme, M. Abeille, Inspecteur Général du commerce, rue de la feuillade, homme fort instruit, fort considéré dans le Ministere et dans l’administration, et qui par ses fonctions et ses lumieres, peut souvent rendre de grands Services dans des réclamations aussi justes et aussi utiles à l’Etat, que celle cy.
Il m’a promis ses Soins auprès de M. de Lambert par qui, sur le rapport de M. De Laboulay, doit se décider tout ce qui a trait à cette réclamation; c’est lui qui a prononcé la décision du 13. Xbre. que vous trouverez Copiée au bas du précis.
Si Votre Excellence juge à propos de faire quelques démarches dans cette affaire, je crois qu’elles doivent être célères. M. Abeille a chez lui la collection de toutes les pieces que je vous crois inutiles, mais qu’il vous communiquera très Volontiers.
Je vais partir pour L’Orient où Votre Excellence, que je me propose d’avoir l’honneur de voir demain matin, m’en fera beaucoup de m’y adresser ses observations ou ses ordres sur tout objet qui pourra intéresser les Américains et le commerce des Etats Unis en France. J’aurai beaucoup d’obligation à Votre Excellence si Elle veut bien me faire communiquer les informations qu’elle pourra recevoir relativement à ce commerce que je compte suivre avec beaucoup de suite et d’activité. Je serai bien enchanté de pouvoir être utile à quelque chose à Votre Excellence en Bretagne où je la prie de disposer entièrement de moi et de ma maison, J. J. Berard et Compagnie.
Je suis avec Respect Monsieur Votre très humble et très obeissant Serviteur

Vernes


Mon adresse est: à M. Vernes, associé de M. J. J. Berard, administrateur de la Compe. des Indes à Lorient.

